Citation Nr: 1341654	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  The timeliness of the notice of disagreement (NOD) received in February 2010, in response to a January 2008 rating decision that was mailed in February 2008 (hereinafter February 2008 rating decision) that denied entitlement to diabetes mellitus and a heart disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, type II.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a heart disability.

4.  Entitlement to service connection for erectile dysfunction, including as secondary to the diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, including as secondary to the diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to the diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to the diabetes mellitus, type II.

8.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the diabetes mellitus, type II.

9.  Entitlement to service connection for diabetic retinopathy, including as secondary to the diabetes mellitus, type II.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1968 until July 1970. 

These matters initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board previously considered and denied the appeal in October 2010.  In that decision, the Board reopened a claim for a back disability and denied the reopened claim.  The Board also denied the claims to reopen diabetes mellitus and a heart disability and denied service connection for sinusitis, erectile dysfunction, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetic retinopathy, depression and a claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in July 2013, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the portion of the Board's October 2012 decision which denied the Veteran's applications to reopen claims for service connection for diabetes mellitus and a heart disability and denied service connection for sinusitis, erectile dysfunction, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetic retinopathy, depression and a claim for TDIU, but did not disturb the Board's decision to reopen and deny the claim for the back disability.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order.  The case was subsequently returned to the Board for appellate review. 

In October 2013, the Veteran submitted additional evidence that discusses treatment for his low back and expressly indicated that he wanted the case to be remanded for the RO to review the newly submitted evidence.  38 C.F.R. § 20.1304.  As noted above, however, the Veteran did not appeal the Board's October 2012 decision concerning the low back.  The RO should contact the Veteran and determine whether he is attempting to raise a new claim to reopen.  This issue is REFERRED to the RO for appropriate action.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A review of the record reflects that further development is warranted.

As an initial matter, there appears to be a pending claim that has not yet been addressed.  Specifically, claims for service connection for diabates and a heart disability were previously considered and denied by the RO in a January 2008 rating decision, of which he was notified in February 2008.  The Veteran submitted a Notice of Disagreement (NOD) to the January 2008 rating decision that was dated January 2010 and was received by the RO in February 2010.  The RO notified the Veteran that his February 2010 statement was not accepted as a timely NOD in a February 2010 letter decision.  In response to that letter, the Veteran submitted a statement in February 2010 that outlined the reasons he thought the claim was already on appeal.  This statement further noted: "PS This is my NOD with your decesion [sic] finding I did not timely appeal the 1-31-08 RO decesion [sic]."  The claims file does not contain any Statement of the Case (SOC) for the issue and the Board must therefore remand it for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The adjudication of the issue as to the timeliness of the appeal could significantly impact the current claims of whether new and material evidence has been received to reopen the claims for diabetes mellitus and a heart disability.  In fact, if the NOD were deemed timely, that would result in the claims having remained pending rather than becoming final.  38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the Veteran specifically seeks service connection for erectile dysfunction, hypertension, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, diabetic retinopathy and depression as secondary to the diabetes mellitus.  As the claim for diabetes mellitus is being remanded, these claims and the claim for TDIU must also be deferred. 

Additionally, there appear to be relevant treatment records that have not yet been obtained.  For example, in the Veteran's November 2011 Substantive Appeal concerning his claim for sinusitis, he reported that he was treated at the VA Medical Center and/or Community Day Outpatient Center in Mountain Home since 1998.  The record includes treatment records from VA facilities dated in December 1998 until September 1999, one record from January 2009 and records from December 2010 until October 2011.  Complete VA records from September 1999 until December 2010 and from October 2011 until the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On the same November 2011 Substantive Appeal, the Veteran reported that he treated with Dr. A. in Mountain Home in 1980 for sinusitis.  Records from this private physician are not associated with the claims file and should be obtained. 38 C.F.R. § 3.159.

Sinusitis

A review of the record reflects that a VA examination is warranted.  Specifically, VA treatment records reflect a diagnosis of sinusitis, service treatment records reflect findings of hay fever in September 1968 and an inflamed sore throat in December 1968 and the Veteran has asserted that he first treated his sinuses during service and it continued since that time.   Accordingly, the Board is of the opinion that the Veteran has met the low threshold of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon, 20 Vet. App. 79.

Acquired Psychiatric Disorder

A review of the record reflects a current diagnosis of depression.  Service treatment records include an April 1969 report that suggested the Veteran may have a nervous disease caused by anxiety producing situations and reflecting a prescription of Librium.  Records completed in connection with the Veteran's Social Security Administration claim suggest his depressed mood is secondary to chronic pain.  A VA examination should be obtained to ascertain the relationship, if any, between any current disability and the nervous disease suggested in April 1969 and the Veteran's other claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of the timeliness of the NOD received in February 2010, in response to a February 2008 rating decision that denied entitlement to diabetes mellitus and a heart disability.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

2.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. Records from Dr. A., should be requested and associated with the claims file. 

The RO/AMC should also ensure all relevant VA treatment records for the periods from September 1999 until December 2010 and from October 2011 until the present are associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed sinus disability.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, including, but not limited to sinusitis, was incurred in or aggravated by military service?  The examiner must comment upon the September 1968 diagnosis of hay fever and the December 1968 report of an inflamed sore throat.  The examiner must also discuss the Veteran's lay statements that he was treated for sinusitis while deployed overseas.  

A thorough rationale should be provided for all opinions expressed. 

4.  After any records requested above have been obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed psychiatric disability. All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

a)  whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability was incurred in or aggravated by military service?  The examiner must comment upon the April 1969 report suggesting the Veteran had a nervous disorder and reflecting the Veteran was prescribed Librium.

b)  whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability was either caused or aggravated by a service connected disease or injury?  

A thorough rationale should be provided for all opinions expressed. 

5.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


